955 F.2d 44
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Belike CLARK, Plaintiff-Appellant,v.Douglas H. GREEN;  G. Higbet, Officer;  Craig Shafer,Corrections Officer;  Ronald Buchanan, Corrections Officer;Michael J. Converse, Corrections Officer;  Frederick J.Hogle, Sergeant, Defendants-Appellees,Bradley HARRIS, Sergeant;  Steeze, Lt;  Defendants.
No. 91-1576.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1992.

Before MERRITT, Chief Judge;  SUHRHEINRICH and SILER, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Michael Belike Clark, an inmate at the Ionia [Michigan] Correctional Institution, filed a civil rights action under 42 U.S.C. § 1983 seeking redress for alleged Eighth and Fourteenth Amendment violations.   The district court granted partial summary judgment for the defendants as to some claims and set the remainder for a jury trial.   Clark was appointed an attorney for purposes of the trial.   The jury found for the defendants and this appeal followed.   Clark has submitted a brief in his own behalf and has filed motions seeking appellate counsel and a copy of the trial transcript.


3
Upon consideration, we find no merit to the appeal.   The entry of partial summary judgment was proper under  Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).   Clark's version of an assault through his cell door food slot strains credulity and was completely refuted by the uncontradicted affidavits of the defendants.   We have reviewed the jury verdict in the light most favorable to the prevailing party,  Calhoun v. Baylor, 646 F.2d 1158, 1160 (6th Cir.1981), and find ample support for the verdict for defendants on the "stairway assault" claims.


4
Accordingly, all pending motions are denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.